DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 10/11/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 1-32 are cancelled.
Claims 33-49 are newly added and are pending.

CLAIM REJECTIONS
Written Description / New Matter Rejection
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 42-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
This is a NEW MATTER rejection. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 42 are drawn to an antimicrobial mixture of plant extract (A) and (B) that is synergistically effective against one or more of the claimed microbes, where B is limonene. The term “synergistically effective” is considered new matter since it is not taught or reasonably suggested in the disclosure. As set forth in the example on page 23 of the instant specification, pomegranate extract (“GRA”) and lemon oil are utilized in an experiment that shows the combination is more effective than either compound alone. However, lemon oil contains a number of compounds beside limonene that are known antimicrobials, including gamma-terpinene, beta-pinene, para-cymene, and sabinene, and applicant has failed to clearly demonstrate that limonene is responsible for the alleged synergistic effects.

Anticipation Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
1) Claims 33-40 and 42-48 are rejected under 35 U.S.C. 35 U.S.C. 102(a)(1) as being unpatentable over Gonzalez-Molina (“A new drink rich in healthy bioactives combining lemon and pomegranate juices,” Food Chemistry 115 (2009) 1364-1372), as evidenced by Jayaprakasha (“Antimicrobial Activities of Pomegranate, Chapter 11 of Pomegranates: Ancient Roots to Modern Medicine, Edited By David Heber, Risa N. Schulman, Navindra P. Seeram; 1st Edition, First Published 2006; eBook Published 6 July 2006; Boca Raton Imprint, CRC Press, pgs 167-183) and Les (“Pomegranate juice and its main polyphenols exhibit direct effects on amine oxidases from human adipose tissue and inhibit lipid metabolism in adipocytes,” Journal of Functional Foods, Volume 33, 2017, pages 323-331).
For claims 33-38, 42-45, and 47, Gonzales-Molina teaches a method comprising a drink rich in bioactives containing a polyphenol-rich composition using lemon and pomegranate (Punica granatum) juices in different proportions, specifically at 25%, 50% and 75% for both juices (Abstract). The evidentiary art of Jayaprakasha teaches pomegranate as possessing antimicrobial properties.
For the limitation of “synergistically effective” with regard to the ratio of (A) and (B) in claims 33 and 42, Gonzales-Molina teaches a method comprising a drink containing lemon and pomegranate (Punica granatum) juices in different proportions, specifically at 25%, 50% and 75% for both juices. These ratios appear to be equivalent to the ratio of the two ingredients (A) and (B) that appear to show an enhanced combined activity in the example set forth on page 23 of the instant specification.
For claim 42, the evidentiary art of Les teaches that pomegranate juice contains vanillic acid (pg 326, left column, third line).
For claim 46, the evidentiary art of Les teaches that pomegranate juice contains ellagic acid (Introduction).
For claim 48, Gonzales-Molina teaches a pH of 3.60 + 0.25 (pg 1366, Table 1).

2) Claims 33-38, 41-46, and 49 are rejected under 35 U.S.C. 35 U.S.C. 102(a)(1) as being unpatentable over Ngaldi (“Veggie Burgers with Pomegranate Ketchup,” downloaded 12-15-2022 from https://www.keyingredient.com/recipes/271527794/veggie-burgers-with-pomegranate-ketchup/, dated 2014), as evidenced by Jayaprakasha (cited above) and Les (“cited above).
For claims 33-38, 41-46, and 49, Ngaldi teaches a method comprising a pomegranate ketchup comprising one tablespoon of pomegranate molasses (a concentrated form of pomegranate juice) and one tablespoon of lemon juice. The evidentiary art of Jayaprakasha teaches pomegranate as possessing antimicrobial properties.
For the limitation of “synergistically effective” with regard to the ratio of (A) and (B) in claims 33 and 42, Ngaldi teaches a method comprising a ketchup containing lemon and pomegranate (Punica granatum) juices in a 1:1 ratio. This ratio appears to be equivalent to the ratio of the two ingredients (A) and (B) that appear to show an enhanced combined activity in the example set forth on page 23 of the instant specification.
For claims 42 and 46, the evidentiary art of Les teaches that pomegranate juice contains vanillic acid (pg 326, left column, third line) and ellagic acid (Introduction).



Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 33, 35-36, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Erfurt (US 2014/0309294 A1; of record), as evidenced by Hanbali (“The Antimicrobial Activity of Black Sour Cherry (Prunus cerasus L.) Extracts: I. Measurement of Sensitivity and Attenuation of Gram-Positive and Gram-Negative Bacteria and C. albicans in Culture,” Curr. Nutr. Food Sci., 2013; 9: 201-216; of record). 
Erfurt teaches a method of administering antioxidant compounds in a low-fat yoghurt composition comprising sour cherry extract (0.2%), as well as hesperitin (0.002%), phloretin (0.002%), and homoeriodictyol (0.005%, as the sodium salt) (pg 14, Table III, entry D). It is noted that sour cherry, Prunus cerasus, is a member of the Rosaceae family. 
Erfurt teaches, for component A, sour cherry extract (0.2%), and for component B, a mixture of Rebaudioside A (0.05%), hesperitin (0.002%), phloretin (0.002%), and homoeriodictyol (0.005%). The Examiner calculates a ratio of A to B is within the ranges claimed in claims 35 and 36. 
Regarding the claim term “synergistically effective” in claims 33 and 42, MPEP 716.02(I) states that “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.” As such, the ratio of component A to component B taught by Erfurt is considered a sufficient showing of synergism in view of applicant’s lack of showing of synergism for the combination of a plant from Rosaceae and the flavoring agents recited in claim 33 (B).
For claim 39, Erfurt teaches a drink (pg 4, [0065]).
For claim 40, Erfurt teaches a pH of about 3, to maintain a stable solution (pg 12, [0176]).
For claim 41, Erfurt teaches a dressing ([0065]).
While Erfurt does not teach the biological activity of sour cherry juice or the compounds comprising sour cherry juice, the evidentiary art of Hanbali teaches the antimicrobial activity of black sour cherry (Prunus cerasus) (Title). As such, the combination of the composition of Erfurt and the antimicrobial properties of sour cherry of Hanbali, produce a method of the claimed antimicrobial treatment comprising an extract from a plant of the Rosaceae family.
The person of ordinary skill would have had a reasonable expectation of success in utilizing the teachings of Erfurt comprising a method of using Rosaceae extract and four compounds recited as part (B) of the claimed method. The skilled artisan would have been motivated to select Hanbali’s antimicrobial method because Erfurt teaches a composition comprising a 3.4:1 ratio of part (A) to part (B), within the claimed range, and also the composition of Erfurt is within the range taught in the instant specification (pg 9: 1-3) as an effective, synergistic antimicrobial concentration.


Examiner’s Reply to Attorney Arguments dated  10/11/2022 
1. Rejection of claims 14-18 and 20-22 under 35 U.S.C. § 103 over Erfurt in view of Hanbali and Wu
The applicant argues that the rejection should be withdrawn because the teachings of Hanbali regarding the antimicrobial properties of black sour cherry juice discourages one of ordinary skill in the art from adding it to yogurt. 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. It is noted that in the making of yoghurt, the flavoring is added after the formation of the yoghurt product. Specifically, yoghurt is produced by the addition of yoghurt cultures to warm, sterile milk, and the mixture is allowed to stand, often warm, for a number of hours until the yoghurt achieves the desired consistency. Then the flavoring is added. Even if, arguendo, the added flavoring reduces the number of live bacteria after addition, the milk has already been converted to yoghurt.
The applicant argues that the rejection should be withdrawn in view of the inventors’ unexpected findings of synergism, which is discussed in more detail in response to the obviousness rejections below. against S. cerevisiae, Z. bailii, C. albicans, A. pullulans, and A. brasiliensis. See Specification, p. 23. In addition to providing synergist antimicrobial effects, the inventors also found that eriodictyol, hesperetin, magroside, matairesinol, pellitorin, and vanillic acid improve the flavor of GRA (pomegranate skin extract).
The Examiner acknowledges the arguments and evidence presented, but does not consider them persuasive. The Examiner disagrees with the applicant’s argument that the “Data in the specification demonstrates the synergistic effects that result from a combination of lemon oil (limonene) and GRA (pomegranate skin extract).” The applicant has not demonstrated a synergistic effect between limonene and pomegranate extract; since lemon oil contains a number of antimicrobial chemical components, as discussed above, and it has not been shown which component or combination of components in the lemon oil are responsible for the antimicrobial effects.
Furthermore, the alleged unexpected results are not commensurate in scope with the claimed invention. Claim 33 is directed to component (A), reading on seven recited plant extracts, and component (B), reading on seven flavoring agents. The specification (pg 23) only shows data for two combinations. As set forth in MPEP 716.02(d), “the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.” In the instant case, the showing clearly does not provide evidence over the entire claimed range of combinations. 
Finally, it is noted that the evidentiary prior art cited above teaches vanillic acid is inherently present in pomegranate extracts.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612